United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               November 22, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                             No. 04-50477
                           Summary Calendar
                    ______________________________


SHARON MACK BROWN,
                                      Plaintiff-Appellee,
versus


FARMERS INSURANCE EXCHANGE,
                                      Defendant-Appellant.


                          ---------------------
             Appeal from the United States District Court
                   For the Western District of Texas
                          USDC No. 5:02-CV-1032
                         ----------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Plaintiff, Sharon Mack Brown, sued the defendant, Farmers

Insurance Exchange, her employer, alleging race discrimination and

retaliation under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 200e et seq. Plaintiff’s principal claims revolved around

the failure of her employer to grant certain promotions because of

her race for which she had applied and for which she felt she was

qualified.     Defendant   answered   and   alleged   various       non-



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discriminatory reasons for not granting the promotions Plaintiff

sought.    After adequate discovery, Defendant moved for summary

judgment and the district court granted the motion.      Plaintiff

appeals.

     We have carefully reviewed the briefs, record excerpts and

relevant portions of the record itself, and for the reasons stated

by the district court in its Order filed May 3, 2004, we affirm the

grant of summary judgment in favor of Defendant.

     AFFIRMED.